Sentinel Variable Products Trust Power of Attorney February 11, 2010 The undersigned trustees of Sentinel Variable Products Trust each hereby authorize Christian W. Thwaites, Thomas P. Malone, and Lisa F. Muller, or any one of them, as attorney-in-fact, to sign on his or her behalf any amendments to the Registration Statement on Form N-1A (File No. 333-35832) filed for Sentinel Variable Products Trust for or on behalf of Sentinel Variable Products Trust or any current or future series thereof, and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. /s/ Mehran Assadi /s/ Nancy F. Pope Mehran Assadi Nancy F. Pope /s/ William D. McMeekin /s/ William G. Ricker William D. McMeekin William G. Ricker
